Title: From Thomas Jefferson to Adam Lindsay, 15 April 1791
From: Jefferson, Thomas
To: Lindsay, Adam



Sir
Philadelphia Apr. 15. 1791.

I recieved last night your favour of the 7th. instant inclosing the note for 54. ℔. myrtle wax candles. I thank you for your kind attention to this little commission, and now inclose you a bank post  note for eleven dollars sixty cents the amount of the candles and box. This post note will be paid by any collector of the customs. The parcel you now send me will serve as a trial, as I never used this kind of candle. If it answers I will avail myself of your friendly offer by writing to you in the fall for more. The vessel is not yet arrived here. I am with great esteem Sir Your most obedt. humble servt,

Th: Jefferson

